DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: at [0026] of the Specification, the following language appears to contain a typographical error: “and that are each coupled to the controller system 314. The power converter 310 is coupled to the input gate 308, the controller system 314 ….” Emphasis added. Examiner suggests: “and that are each coupled to the controller system 316. The power converter 310 is coupled to the input gate 308, the controller system 316 ….” [0027] contains a similar error.
 Appropriate correction is required.
Allowable Subject Matter
Claim(s) 2, 9, and 15 
 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim(s) 6, 9, and 13 
are objected to because of the following informalities:  
Claims 6, 9, and 13 each recite the following typographical error: “provide, while preventing the first power from being provided to each of the first transitory and the second transistor” Emphasis added.
Examiner suggests the following: “provide, while preventing the first power from being provided to each of the first transistor and the second transistor”
Claim(s) 11 
objected to because of the following informalities:  
“The IHS of claim 108 ….” Examiner suggests the following language “The IHS of claim   Appropriate correction is required.
35 U.S.C. § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claims 1, 8 and 14; 
 The relationship between the recited power input and controller as it relates to the controller providing a second power to the recited circuit location appears to be missing. It is not clear which power source the recited controller is using to 1) operate and 2) provide the second power. 
Claim(s) 2-7, 9-13, and 15-20 
 incorporate the deficiencies of rejected base claim(s) 1, 8. and 14 Accordingly, claims 2-7, 9-13, and 15-20 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:
 “a controller device that is coupled to the circuit and that is configured to”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 10-12, 14, and 16-18
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto, US 2005/0024032 Al, (“Yamamoto”).
Regarding Claim 1,
 Yamamoto teaches a power converter device health check system, comprising:
a power input; (Fig. 1, node between element F and element RL) 
a power output; (Fig. 1, element Vo) 
a circuit that connects the power input to the power output (Fig. 1, element 10) and that includes a first transistor that is directly coupled to ground, (Fig. 1, element Q) and a capacitor that is in parallel with the first transistor; (Fig. 1, element C2)  and
a controller device that is coupled to the circuit and that is configured to: (Fig. 1, element 22) 
prevent first power from being provided to the first transistor via the power input; turn off the first transistor; (Fig. 2, elements S102 and S103; See also [0037] “In an initial state, the boosting circuit control unit 22 turns OFF the power relay RL (S102) and then turns OFF the transistor Q … Next, the boosting circuit control unit 22 detects to see whether or not the ignition switch IG is turned ON (S106) and ….” Emphasis added.) 
provide, while preventing the first power from being provided to the first transistor via the power input and with the first transistor turned off, second power to a circuit location in the An internal power circuit 12 and a resistor R are provided within the ECU 10. The internal power circuit 12 lowers the DC voltage VB supplied from the vehicle loaded battery B when the ignition switch IG is turned ON so as to generate a DC voltage VC” Emphasis added.) 
determine, subsequent to providing the second power to the circuit location in the circuit between the first transistor and the capacitor, whether a charge of the capacitor is below a threshold charge level; (Fig. 2, elements S110, S114, and S130; See also [0037] “If the voltage VPl rises over the first set voltage VSl by the time when the first predetermined time tl elapses since the ignition switch IG is turned ON according to the determination result (Sll0: Yes), the boosting circuit control unit 22 determines that the transistor Q is not in the short-circuit trouble (S112). Unless the voltage VP1 rises over the first set voltage VS1 by the time when the first predetermined time tl elapses since the ignition switch IG is turned ON (Sll0: No), it is determined that the transistor Q is in the short-circuit trouble (S114).” Emphasis added.) and
 	transmit, in response to determining that the charge of the capacitor is below the threshold charge level, a power converter warning message.  (Fig. 2, element S130; See also [0037] “If the boosting circuit control unit 22 determines that the transistor Q is in the short-circuit trouble in S114, it displays that matter to notify a vehicle driver (S130).”) 
Regarding Claim 3,
 Yamamoto teaches an input gate that is included in the circuit and that is located between the power input and each of the first transistor and the capacitor, (Fig. 2, element RL) 
wherein the controller is configured to prevent the first power from being provided to the first transistor via the power input by turning off the input gate.  ([0037] (Fig. 2, elements S102 and S103; See also [0037] “In an initial state, the boosting circuit control unit 22 turns OFF the power relay RL (S102)….”) 
Regarding Claim 4,
 Yamamoto teaches wherein the controller is configured to:
if it is determined that the transistor Q is not in the open trouble in S122, the control unit 22 turns ON the power relay RL (S126) and repeats the ON/OFF operation of the transistor Q thereby, to start the boosting operation (S128).”) 
Regarding Claim 5,
 Yamamoto teaches wherein the second power is a lower voltage power than the first power.  ([0033] “An internal power circuit 12 and a resistor R are provided within the ECU 10. The internal power circuit 12 lowers the DC voltage VB supplied from the vehicle loaded battery B when the ignition switch IG is turned ON so as to generate a DC voltage VC and supplies that DC voltage VC to respective circuit device within the ECU 10.” Emphasis added.) 
Claim(s) 8, 10-12, 14, and 16-18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1 and 3-5. Specifically:
Claim(s) 1 correspond(s) to claim(s) 8 and 14;	
Claim(s) 3 correspond(s) to claim(s) 10 and 16;
Claim(s) 4 correspond(s) to claim(s) 11 and 17; and
Claim(s) 5 correspond(s) to claim(s) 12 and 18; 
Therefore claim(s) 8, 10-12, 14, and 16-18 is/are rejected under the same reasoning set forth above over Yamamoto.	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Claim(s) 6, 13, and 19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, US 2005/0024032 Al, (“Yamamoto”) in view of LEE,  US 2018/0183364 Al, (“Lee”).
Regarding Claim 6,
 Yamamoto teaches 
provide, while preventing the first power from being provided to each of the first transitory … via the power input (Fig. 2, elements S102 and S103; See also [0037] “In an initial state, the boosting circuit control unit 22 turns OFF the power relay RL (S102) and then turns OFF the transistor Q … Next, the boosting circuit control unit 22 detects to see whether or not the ignition switch IG is turned ON (S106) and”) and 
with each of the first transistor … turned off, the second power to the circuit location in the circuit between the capacitor and each of the first transistor and the second transistor; and ; ( Fig. 2, elements S106 and S108; See also[0033] “An internal power circuit 12 and a resistor R are provided within the ECU 10. The internal power circuit 12 lowers the DC voltage VB supplied from the vehicle loaded battery B when the ignition switch IG is turned ON so as to generate a DC voltage VC”)
determine, subsequent to providing the second power to the circuit location in the circuit between the capacitor and each of the first transistor …, whether the charge of the capacitor is below the threshold charge level. (Fig. 2, elements S110, S114, and S130; See also [0037] “If the voltage VPl rises over the first set voltage VSl by the time when the first predetermined time tl elapses since the ignition switch IG is turned ON according to the determination result (Sll0: Yes), the boosting circuit control unit 22 determines that the transistor Q is not in the short-circuit trouble (S112). Unless the voltage VP1 rises over the first set voltage VS1 by the time when the first predetermined time tl elapses since the ignition switch IG is turned ON (Sll0: No), it is determined that the transistor Q is in the short-circuit trouble (S114).” Emphasis added.)
Yamamoto does not teach 

wherein the controller is configured to:
prevent the first power from being provided to the second transistor via the power input;
turn off the second transistor;
Lee teaches wherein the circuit includes a second transistor that is directly connected to ground and in parallel with the first transistor, and
wherein the controller is configured to:
prevent the first power from being provided to the second transistor via the power input;
turn off the second transistor;
(Lee Fig. 1, element LSM2.
i.e. a person having ordinary skill in the art before the filing date of the claimed invention would recognize that placing an additional component in parallel to the component being short circuit tested would result in the additional component also seeing the second voltage at the node that the component being short circuit tested would see and that short circuit testing switches in parallel would necessitate them both being switched off.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the teaching of Yamamoto as both references are directed to controlling power in circuits. Moreover, Lee improves on Yamamoto’s teaching of detecting transistor health before the transistor is used, so as to ensure a short circuit will not occur (Yamamoto [0013]) by teaching a technique which further monitors the transistors in a circuit for short circuit conditions while they are in use (Lee [0005] and [0033] – [0036]) thus improving error detection in the circuit and preventing damage to the system. 
Claim(s) 13 and 19
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 6. Therefore claim(s) 13 and 19 is/are rejected under the same reasoning set forth above over Yamamoto in view of Lee.
Claim(s) 7 and 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, US 2005/0024032 Al, (“Yamamoto”) in view of JAU et al., US 2013/0227309 Al, (“JAU”).
Regarding Claim 7,
 Yamamoto does not teach further comprising:
a Battery Backup Unit (BBU) device that includes the power input, the power output, the circuit, and the controller.  
Note, however, that Yamamoto teaches that its circuit “may be applied to not only the EPS but also any apparatus as long as it needs direct current boosting ….” (Yamamoto [0054], Emphasis added.)
Jau teaches further comprising:
a Battery Backup Unit (BBU) device that includes the power input, the power output, the circuit, and the controller.  (Jau Fig. 5, element 223b; See also [0027] “The BBU 223b comprises a battery module 2231, a DC converter 2233, a control unit 2234, an isolation circuit 2235 and a boost converter 2237. The boost converter 2237 converts a DC power VDC into a charging voltage Vl to charge the battery module 2231.” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Jau with the teaching of Yamamoto as both references are directed to controlling power in computing systems. Moreover, Jau carries out Yamamoto’s teaching of utilizing a boost circuit in a circuit which requires a DC current boost. (Jau [0027], Yamamoto [0054]). 
Claim(s) 20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 7. Therefore claim(s) 20 is/are rejected under the same reasoning set forth above over Yamamoto in view of Jau.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al., US 2003/0071587 Al, for its teaching of detecting short circuits in a transistor;
Okuda et al., US 2018/0034386 Al, for its teaching of short circuits in a bridge dc/ac converter; and
KUO et al., US 2014/0362478 Al, for its teaching of short circuit detection and protection in a half-bridge voltage regulator
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187